Motion granted and ordering paragraph of order entered October 30, 1957, amended to read as follows: “It is hereby Ordered, That the judgment of conviction so appealed from, as to the first three counts of the indictment be, and the same hereby is, reversed on the law and facts, and a new *959trial is hereby granted; and that the judgment of conviction as to the last six counts of tíie indictment be, and the same hereby is, reversed on the law, and a new trial is hereby granted.”
Present—McCurn, P. J., Kimball, Williams, Bastow and Goldman, JJ.
[See 4 A D 2d £57.]